Blackburn, Presiding Judge.
Following a bench trial, Derrick Byron was found guilty but mentally ill of voluntary manslaughter and sentenced to 20 years to serve 15. He appeals, arguing that the sentence was too harsh in light *573of his mental illness. Because the sentence was within the range allowed for this crime, we affirm.
Construed in favor of the judgment, the evidence shows that in retaliation for a 12-year-old boy’s throwing an egg at him, 14-year-old Byron shot and killed the boy. Byron was indicted for murder, felony murder, and aggravated assault. At trial, expert testimony showed that Byron had a long history of mental illness but that he was aware of his actions. The court found him guilty but mentally ill of the lesser charge of voluntary manslaughter on the first two counts and acquitted him on the aggravated assault count.
During the sentencing hearing, Byron put on expert testimony about alternative sentences for the mentally ill, urging that prison confinement would not suit his treatment needs. The record also showed, however, that during his three years in prison prior to sentencing, Byron had progressed substantially. In compliance with OCGA § 17-7-131 (g) (1), the court sentenced Byron in the same manner as a defendant found guilty of voluntary manslaughter, sentencing him to 20 years to serve 15 in confinement.1 The court further ordered that he receive mental health treatment in prison.2 The court later denied his motions for new trial and for sentence modification, noting that he was continuing to progress in prison. He appeals, claiming his sentence was too harsh and should have included alternative forms of punishment.
Byron’s 20-year sentence was within the statutory limit for a conviction for voluntary manslaughter.3 “This court is without authority to review sentences within the statutory range, and any question as to excessiveness should be addressed to the sentence review panel.” (Punctuation and footnote omitted.) Gooch v. State,4 This includes sentences on verdicts of guilty but mentally ill. Wilburn v. State.5 The trial court is not bound to honor requests for alternative punishments to account for the defendant’s mental disorder. See Snyder v. State.6 We discern no grounds for reversal.

Judgment affirmed.


Mikell, J., concurs. Barnes, J., concurs fully and specially.


 See OCGA § 16-5-2 (b) (person convicted of voluntary manslaughter may be sentenced up to 20 years).


 See OCGA § 17-7-131 (g) (2) (mentally-ill convict to receive mental-health treatment as psychiatrically indicated).


 OCGA § 16-5-2 (b).


 Gooch v. State, 249 Ga. App. 643, 648 (6) (549 SE2d 724) (2001).


 Wilburn v. State, 223 Ga. App. 476, 477-478 (2) (477 SE2d 909) (1996).


 Snyder v. State, 201 Ga. App. 66, 70-71 (10) (410 SE2d 173) (1991).